sD

10
im
Le
13
14
15
16
i,
18
12
20
21
22
23
24
BS
26
at
28

     

 

“hh aw u : i
wee MO Gl ety ae i Ee ; FILE
DAVID L. ANDERSON (CABN 149604)
United States Attorney JAN 1 5 2020
HALLIE HOFFMAN (CABN 210020) Ct ER bas Y. SOONG
Chief, Criminal Division NORTH Bi emia’ ee Court T

SCOTT D. JOINER (CABN 223313)
Assistant United States Attorney

450 Golden Gate Avenue, Box 36055
San Francisco, California 94102-3495
Telephone: (415) 436-7200

FAX: (415) 436-7234

Scott. Joiner@usdoj.gov

Attorneys for United States of America
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION MAG
3 20 70028

UNITED STATES OF AMERICA, ) CASE. NO

)
Plaintiff, ) [PREPOSED] SEALING ORDER

)
v. )
)
MOHAMMED COLIN NURU and )
NICK JAMES BOVIS )
)
Defendants. )
)
)

 

 

 

Based upon the motion of the United States and for good cause shown regarding the need to
ensure the safety of law enforcement agents in the execution of the arrest warrants, to protect against the
potential destruction of evidence, and to prevent the possible flight of the defendants, the Docket, the
Motion, the Complaint, the Arrest Warrants, this Sealing Order, and all other related documents shall be
sealed until further order of the Court. Endorsed, filed copies shall be provided to the United States
Attorney’s Office, which shall be permitted to share them as necessary with counsel for any defendant
charged as a result of this investigation and to provide working copies to Special Agents of the Federal
Bureau of Investigation, federally deputized state and local law enforcement officers, other government

and contract personnel acting under the supervision of such investigative or law enforcement officers,

[PROPOSED] SEALING ORDER 1 ia
S-7e

 
oOo 6S SN DO NH LS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

and telecommunications companies as necessary to effectuate the Court’s Order.

IT IS SO ORDERED.

DATED: /—( 5- %

[PROPOSED] SEALING ORDER

HON. SALLIE KIM
United States Magistrate Judge

 
